Court of Appeals
of the State of Georgia

                                       ATLANTA,____________________
                                                  May 05, 2015

The Court of Appeals hereby passes the following order:

A15A0969. MAPP v. WE CARE TRANSPORTATION SERVICES, INC.

       On March 30, 2015, appellees We Care Transportation Services, Inc. and Alvis
Haadee filed a motion to dismiss this appeal. This appeal was docketed on January
26, 2015, and appellant’s brief therefore was due on February 16, 2015. On January
17, 2015, appellant filed a motion to extend the time for filing her brief through
February 20, 2015, stating, “Appellant needs additional time to file her brief because
of her counsel’s heavy trial and briefing calendars during the past three weeks.” That
motion was granted on February 19, 2015. On February 20, 2015, appellant filed a
second motion for extension of the time for filing her brief through February 23,
2015. That motion was likewise granted and the time for filing appellant’s brief
extended to February 24, 2015. Appellant attempted to file a brief, but it was refused
for failure to pay costs or provide sufficient evidence of indigence. Appellant has
belatedly filed a brief in opposition to the motion to dismiss, see Court of Appeals
Rule 41 (e), but has failed to explain or even acknowledge her inadequate filing.
       Appellee’s motion to dismiss is GRANTED.

                                       Court of Appeals of the State of Georgia
                                                                            05/05/2015
                                              Clerk’s Office, Atlanta,____________________
                                              I certify that the above is a true extract from
                                       the minutes of the Court of Appeals of Georgia.
                                              Witness my signature and the seal of said court
                                       hereto affixed the day and year last above written.


                                                                                       , Clerk.